 

Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this "Agreement') is made and entered into as of
November [__], 2016, by and among theMaven Network, Inc., a Nevada corporation
(“Maven”) and Integrated Surgical Systems, Inc., a Delaware corporation, the
parent of Maven (“Integrated”) (collectively, Maven and Integrated as the
“Company”) and William C. Sornsin, Jr. an individual (the “Employee”). This
Agreement shall be effective upon the closing of the Share Exchange Agreement
between Maven, Integrated and the Shareholders. This Agreement replaces and
supersedes the prior employment letter agreement between the Maven and the
Employee, dated July 18, 2016.

 

WHEREAS, the Company desires to employ the Employee as its Chief Operating
Officer, and the Employee desires to accept this offer of employment, effective
as of the Effective Date.

 

WHEREAS, the Company and the Employee have determined that the terms and
conditions of this Agreement are reasonable and in their mutual best interests
and accordingly desire to enter into this Agreement in order to provide for the
terms and conditions upon which the Employee shall be employed by the Company.

 

NOW THEREFORE, in consideration of the foregoing and the respective covenants,
agreements and representations and warranties set forth herein, the parties to
this Agreement, intending to be legally bound, agree as follows:

 

ARTICLE 1.

TERMS OF EMPLOYMENT

 

1.1 Employment and Acceptance.

 

(a) Employment and Acceptance. On and subject to the terms and conditions of
this Agreement, the Company shall employ the Employee and the Employee hereby
accepts such employment. The term of the Employee's employment pursuant to this
Agreement (the “Term”) shall commence on July 18, 2016 (the “Effective Date”)
and shall have a term of three years, unless sooner terminated as hereinafter
provided. The Term shall be extended only through the execution, by both
parties, of a written amendment to this Agreement, in which case references to
the Term shall refer to the Term as so amended.

 

(b) Responsibilities and Duties. The Employee shall serve as the Chief Operating
Officer of the Company during the Term. The Employee's duties as Chief Operating
Officer shall consist of such duties and responsibilities as are consistent with
the Employee's position, including but not be limited to, (i) assisting CEO in
management of the business to achieve the financial and strategic goals
established by the Board, (ii) development and operational oversight of budget,
(iii) product management for the company’s digital media products, (iv)
implementation of best practices in all of the Company's operational programs,
and (v) supervising all operational personnel of the Company.

 

(c) Authority. The Employee shall have the authority to perform such acts as are
necessary or advisable to fulfill the duties as set forth in Section 1.1 (b)
hereof and shall have such additional powers at the Company as may from time to
time be prescribed by the Board.

 

(d) Reporting. The Employee shall report directly to the Company’s Chief
Executive Officer.

 



 

 

 

(e) Performance of Duties / Travel. With respect to his duties hereunder, at all
times, the Employee shall be subject to the instructions, control, and direction
of the Board, and act in accordance with the Company's Certificate of
Incorporation, Bylaws and other governing policies, rules and regulations,
except to the extent that the Employee is aware that such documents conflict
with applicable law. The Employee shall devote his business time, attention and
ability to serving the Company on an exclusive and full-time basis as aforesaid
and as the Board may reasonably require, except during holidays, vacations,
illness or accident, or as may be otherwise approved from time to time by the
Board in writing. The Employee shall also travel as required by his duties
hereunder and shall comply with the Company's then-current travel policies as
approved by the Board.

 

(f) Indemnification / Insurance. Throughout and after the Term, Employee will be
covered by all applicable Directors and Officers insurance and indemnification
provided by the Company’s insurance policies, the Company's By-Laws and by state
law in connection with his duties as an officer and potentially as director
hereunder.

 

1.2 Compensation and Benefits.

 

(a) Annual Salary. The Employee shall receive an annual salary of $250,000 for
each year of the Term (the 'Annual Salary'). The Annual Salary shall be payable
on a semi-monthly basis or such other payment schedule as used by the Company
for its senior level employees from time to time, less such deductions as shall
be required to be withheld by applicable law and regulation and consistent with
the Company's practices. The Annual Salary payable to the Employee will be
reviewed annually by the Board.

 

(b) Equity Incentive Compensation. In connection with the initial formation of
the Company and pursuant to a founder stock purchase agreement (referred as the
“Founder Agreement”), the Employee previously purchased from the Company 435,000
shares of common stock of the Company at $0.001 per share, which at the time of
purchase represented the current fair market value of a share of common stock,
and which aggregate shares represent 14.5% of the initial fully diluted
capitalization table as of the founding of the Company, prior to any capital
invested. Once capital is invested, all stock of the Company will be subject to
dilution on a “pro-rata” basis. The initial pro-forma capitalization table is
Attachment A. The Founder Agreement also subjected the Employee’s stock to
reverse vesting over a 36 month period, beginning as of August 1, 2016, with
certain terms and restrictions. The Board and Employee further acknowledge and
agree that they are contemplating entering into an agreement (the “Share
Exchange Agreement”) with an unrelated company, pursuant to which the Employee
and other shareholders of the Company will exchange their shares of common stock
in the Company for shares of common stock in the new company (the “Exchanged
Shares”), which new company will then be the sole parent of the Company (the
“Share Exchange Transaction”). As part of the Share Exchange Transaction, the
Employee will: (i) deposit 35% of his Exchanged Shares into an escrow account to
serve as an indemnity against undisclosed liabilities of the Company (if any),
and also to serve as incentive compensation associated with specific Company
performance goals, such that the failure to achieve the goals will enable the
new company to purchase the Exchanged Shares for an amount less than their fair
market value (as described in the escrow agreement). In connection with
depositing the Exchanged Shares into escrow, the Employee may file an election
under Section 83(b) of the Code. Except as described in the Founder Agreement,
Share Exchange Agreement and the associated escrow agreement, the Employee will
have complete ownership and full enjoyment of his shares of common stock in the
Company. In addition, the Employee’s Exchanged Shares will be considered free
from the reverse vesting restrictions of the Founder Agreement upon a
termination of employment by the Company for any reason other than “Cause,” as
defined below, or upon a termination by the Employee for Good Reason, or due to
Death or Permanent Incapacity. To avoid uncertainty, the Employee’s Exchanged
Shares will be affected by the reverse vesting restrictions described in item
(i) if prior to July 31, 2019 the Company terminates him for Cause or he
voluntarily terminates for other than Good Reason. However, in the event that
Company purports to terminate Employee for Cause or he voluntarily terminates
for what the Company contends is other than Good Reason, Employee shall have
complete ownership and full enjoyment of his shares of common stock in the
Company and shall not be divested of the Exchanged Shares, or any rights
associated therewith, unless and until there has been a final determination by a
court of competent jurisdiction that there was, in fact, Cause for termination
or that the voluntary termination was for other than Good Reason.

 



 

 

 

(c) Expenses. The Employee shall be reimbursed for all ordinary and necessary
out-of-pocket business expenses reasonably and actually incurred or paid by the
Employee in the performance of the Employee’s duties during the Term in
accordance with the Company's policies upon presentation of such expense
statements or vouchers or such other Supporting information as the Company may
require.

 

(d) Benefits. The Employee shall be entitled to fully participate in all benefit
plans that are in place and available to senior level employees of the Company
from time to time, including, without limitation, medical, dental, vision and
life insurance (if offered), in each case subject to the general eligibility,
participation and other provisions set forth in such plans.

 

(e) Paid Time Off. During the Term, the Employee shall be entitled to Paid Time
Off (PTO) based on the company’s policy for all new hires, so long as such time
off does not interfere with Employee’s ability to properly perform his duties as
Chief Executive Officer of the Company. Employee will start accruing 120 hours
of PTO each year per the Company’s PTO policy. The total PTO will be prorated
for the first year.

 

1.3 Termination of Employment.

 

(a) Termination for Cause. The Company may terminate the Employee's employment
at any time for Cause, without any requirement of a notice period and without
payment of any compensation of any nature or kind (including, without
limitation, by way of anticipated earnings, damages or payment in lieu of
notice). Upon payment of the amounts set forth in this subsection, the Employee
shall not be entitled to any severance benefits or payments (other than those
required under subsection (f) hereof), including any payment under the terms of
the Plan.

 

(b) Permanent Incapacity. In the event of the Permanent Incapacity of the
Employee, his employment may thereupon be terminated by the Company without
payment of any Severance of any nature or kind (including, without limitation,
by way of anticipated earnings, damages or payment in lieu of notice); provided
that, in the event of the Employee's termination pursuant to this subsection,
subject to Section 2.9 hereof, the Company shall pay or cause to be paid to the
Employee (i) the amounts prescribed by subsection (f) below through the date of
Permanent Incapacity, and (ii) the amounts specified in any benefit and
insurance plans applicable to the Employee as being payable in the event of the
permanent incapacity or disability of the Employee, such sums to be paid in
accordance with the provisions of those plans as then in effect.

 

(c) Death. If the Employee's employment is terminated by reason of the
Employee's death, the Employee's beneficiaries or estate will be entitled to
receive and the Company shall pay or cause to be paid to them or it, as the case
may be, (i) the amounts prescribed by Subsection (f) below through the date of
death, and (ii) the amounts specified in any benefit and insurance plans
applicable to the Employee as being payable in the event of the death of the
Employee, such sums to be paid in accordance with the provisions of those plans
as then in effect.

 

(d) Termination by Employee. The Employee may terminate his employment with the
Company upon giving 30 days’ written notice or such shorter period of notice as
the Company may accept. If the Employee resigns for Good Reason, the Employee
shall receive the severance benefits required under subsection (e) hereof. If
the Employee resigns for any reason not constituting Good Reason, the Employee
shall not be entitled to any severance benefits (other than those required under
subsection (f) hereof).

 

(e) Termination without Cause or by the Employee for Good Reason. If the
Employee's employment with the Company is terminated by the Company without
Cause or by the Employee for Good Reason, the Employee shall be entitled to
receive, a lump sum payment equal to three (3) months of the Employee's then
current Annual Salary. Except as provided in the last sentence of this
subsection (e), the payment described in this subsection is the only severance
payment or payment in lieu of notice that the Employee will be entitled to
receive under this Agreement (other than payments due under subsection (f)
hereof) in the event of the termination of his employment on the basis
contemplated in this paragraph. Any payment pursuant to this subsection shall be
paid, subject to applicable withholding if any, within month of the termination
date. Any right of the Employee to payment pursuant to this subsection shall be
contingent on Employee signing a standard form of release agreement with the
Company (which release shall not include any restrictions on post-termination
activities other than with respect to Proprietary Information as defined
herein).

 



 

 

 

(f) Earned Salary and Un-Reimbursed Expenses. In the event that any portion of
the Employee's Annual Salary has been earned but not paid or any reimbursable
expenses have been incurred by the Employee but not reimbursed, in each case to
the date of termination of his employment, such amounts shall be paid to the
Employee within 30 days following such date of termination.

 

(g) Statutory Deductions. All payments required to be made to the Employee, his
beneficiaries, or his estate under this Section shall be made net of all
deductions required to be withheld by applicable law and regulation. The
Employee shall be solely responsible for the satisfaction of any taxes
(including employment taxes imposed on employees and taxes on nonqualified
deferred compensation). Although the Company intends and expects that the Plan
and its payments and benefits will not give rise to taxes imposed under Code
Section 409A, neither the Company nor its employees, directors, or their agents
shall have any obligation to hold the Employee harmless from any or all of such
taxes or associated interest or penalties.

 

(h) Fair and Reasonable, etc. The parties acknowledge and agree that the payment
provisions contained in this Section are fair and reasonable, and the Employee
acknowledges and agrees that such payments are inclusive of any notice or pay in
lieu of notice or vacation or severance pay to which she would otherwise be
entitled under statute, pursuant to common law or otherwise in the event that
his employment is terminated pursuant to or as contemplated in this Section 1.3.

 

(i) Plan. Any payments due to Employee under the Plan upon the occurrence of any
termination event referenced in subsections (b), (c), (d) or (e) above shall be
determined exclusively by the provisions of the Plan.

 

1.4 Restrictive Covenants.

 

(a) Non-competition / Non-solicitation. The Employee recognizes and acknowledges
that his services to the Company are of a special, unique and extraordinary
nature that cannot easily be duplicated. Further, the Company has and will
expend substantial resources to promote such Services and develop the Company's
Proprietary Information. Accordingly, in order to protect the Company from
unfair competition and to protect the Company's Proprietary information, the
Employee agrees that, so long as the Company continues to pay him his Base
Salary at the then current rate for a period of up to two (2) years following
the termination of his employment with the Company other than for Cause, he will
not engage as an employee, consultant, owner or operator for any business, a
principal component of which is the operation and monetization of a business
which competes directly with the Company's Business, which shall include
expert-led online interest groups and communities and related products and
monetization, and shall explicitly include these named companies: Scout
Media/Scout.com, Rivals.com and 247 Sports. While Employee renders services to
the Company, he also agrees that he will not assist any person or organization
in competing with the Company, in preparing to compete with the Company or in
hiring away any employee of the Company. Employee also agrees not to solicit,
induce or encourage or attempt to solicit, induce or encourage, either directly
or indirectly, any employees of the Company to leave the employ of the Company
for a period of one (1) year from the date of his termination with the Company
for any reason. The non-competition provisions of this Section 1.4 (a) shall not
apply to the Employee in the event of (a) the termination of the Employee's
employment by the Company without Cause or (b) the termination of the Employee's
employment by the Employee for Good Reason.

 

(b) Any material breach of the terms of this Section 1.4 by the Employee shall
be considered Cause.

 



 

 

 

(c) Confidential Information. The Employee recognizes and acknowledges that the
Proprietary information is a valuable, special and unique asset of the Company's
Business. In order to obtain and/or maintain access to the Proprietary
information, which Employee acknowledges is essential to the performance of his
duties under this Agreement, the Employee agrees that, except with respect to
those duties assigned to him by the Company, the Employee: (i) shall hold in
confidence all Proprietary Information; (ii) shall not reproduce, use,
distribute, disclose, or otherwise misappropriate any Proprietary Information,
in whole or in part; (iii) shall take no action causing, or fail to take any
action necessary to prevent causing, any Proprietary information to lose its
character as Proprietary information, and (iv) shall not make use of any such
Proprietary information for the Employee’s own purposes or for the benefit of
any person, business or legal entity (except the Company) under any
circumstances; provided that the Employee may disclose such Proprietary
Information to the extent required by law; provided, further that, prior to any
such disclosure, (A) the Employee delivers to the Company written notice of such
proposed disclosure, together with an opinion of counsel regarding the
determination that such disclosure is required by law and (B) the Employee
provides an opportunity to contest such disclosure to the Company. The
provisions of this subsection will apply to Trade Secrets for as long as the
applicable information remains a Trade Secret and to Confidential information,

 

(d) Ownership of Developments. All Work Product shall belong exclusively to the
Company and shall, to the extent possible, be considered a work made by the
Employee for hire for the Company within the meaning of Title 7 of the United
States Code. To the extent the Work Product may not be considered work made by
the Employee for hire for the Company, the Employee agrees to assign, and
automatically assign at the time of creation of the Work Product, without any
requirement of further consideration, any right, title, or interest the Employee
may have in such Work Product. Upon the request of the Company, the Employee
shall take such further actions, including execution and delivery of instruments
of conveyance, as may be appropriate to give full and proper effect to such
assignment.

 

(e) Books and Records. All books, records, and accounts relating in any manner
to the customers or clients of the Company, whether prepared by the Employee or
otherwise coming into the Employee's possession, shall be the exclusive property
of the Company and shall be returned immediately to the Company on termination
of the Employee's employment hereunder or on the Company's request at any time.

 

(f) Acknowledgment by the Employee. The Employee acknowledges and confirms that:
(i) the restrictive covenants contained in this Section 1.4 are reasonably
necessary to protect the legitimate business interests of the Company; (ii) the
restrictions contained in this Section 1.4 (including, without limitation, the
length of the term of the provisions of this Section 1.4) are not overbroad,
overlong, or unfair and are not the result of overreaching, duress, or coercion
of any kind; and (iii) the Employee's entry into this Agreement and,
specifically this Section 1.4, is a material inducement and required condition
to the Company’s entry into this Agreement.

 

(g) Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of this Section 1.4 is invalid of more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Section 1.4 within the jurisdiction of such
court, such provision shall be interpreted and enforced as if it provided for
the maximum restriction permitted under such governing law.

 

(h) Survival. The provisions of this Section 1.4 shall survive the termination
of this Agreement.

 

(i) Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Employee of any of the covenants contained in this Section
l.4 will cause irreparable harm and damage to the Company, the monetary amount
of which may be virtually impossible to ascertain. As a result, the Employee
recognizes and hereby acknowledges that the Company shall be entitled to an
injunction from any court of competent jurisdiction enjoining and restraining
any violation of any or all of the covenants contained in this Section 1.4 by
the Employee or any of his Affiliates, associates, partners or agents, either
directly or indirectly, and that such right to injunction shall be cumulative
and in addition to whatever other remedies the Company may possess.

 



 

 

 

1.5 Definitions. The following capitalized terms used herein shall have the
following meanings:

 

“Affiliate” shall mean, with respect to any Person, any other Person, directly
or indirectly, controlling, controlled by or under common control with such
Person.

 

“Agreement” shall mean this Agreement, as amended from time to time,

 

“Annual Salary” shall have the meaning specified in Section 1.2(a).

 

“Board” shall mean the Board of Directors of the Company.

 

“Cause” shall mean the Employee's (a) willful misconduct which is materially
detrimental to the Company and which continues for 30 days after receipt of
written notice thereof from the Board, (b) breach of fiduciary duty involving
personal profit, (c) intentional failure to perform stated duties which is
materially detrimental to the Company and which continues for 30 days after
receipt of written notice thereof from the Board, (d) conviction or plea of nolo
contendere for a felony, (e) any act of embezzlement or fraud committed by the
Employee, or (f) material breach of this Employment Agreement, which if capable
of being cured by Employee, is not done so within 30 business days of receipt of
written notice thereof from the Board (this subsection shall include Employee's
failure to comply with the terms of the Company's Legal and Financial Controls
Guidelines, a copy of which has been delivered to the Employee). Cause shall not
include performance-related failure or general dissatisfaction with Employee’s
performance, including by reason of the Company's failure to meet specified
operating objectives or profit targets.

 

“Code” shall have the meaning of the Internal Revenue Code of 1986, as it may be
amended from time to time.

 

“Company” shall have the meaning specified in the introductory paragraph hereof;
provided that, (i) “Company' shall include any successor to the Company to the
extent provided under Section 2.6 and (ii) for purposes of Section 1.5, the term
"Company' also shall include any existing or future subsidiaries of the Company
that are operating during any of the time periods described in Section 1.1(a)
and any other entities that directly or indirectly, through one or more
intermediaries, control, are controlled by or are under common control with the
Company during the periods described in Section 1.1(a).

 

“Company's Business” shall mean the business of owning and operating a network
of expert-led online interest groups and communities, associated web and mobile
application products enabling access to such network, and monetization of such
business through membership fees, advertising, commerce etc.

 

“Confidential Information” shall mean any information belonging to or licensed
to the Company, regardless of form, other than Trade Secrets, which is valuable
to the Company and not generally known to competitors of the Company, including,
without limitation, all online research and marketing data and other analytic
data based upon or derived from such online research and marketing data.

 

“Good Reason” shall mean any of the following events, which has not been either
consented to in advance by the Employee in writing or cured by the Company
within a reasonable period of time, not to exceed 30 days, after the Employee
provides written notice within 60 days of the initial existence of one or more
of the following events: (i) a material reduction in the Employee's Annual
Salary as the same may be increased from time to time; (ii) a material breach of
the Agreement by the Company; (iii) a material diminution or reduction in the
Employee's responsibilities, duties or authority, including reporting
responsibilities in connection with his employment with the Company, and
including Employee’s removal from Board; or (iv) requiring the Employee to take
any action which would violate any federal or state law and such violation would
materially and demonstrably damage the Employee’s reputation. Good Reason shall
not exist unless the Employee separates from Service within 90 days following
the initial existence of the condition or conditions that the Company has failed
to cure.

 



 

 

 

“Permanent Incapacity” shall mean a physical or mental illness or injury of a
permanent nature which prevents the Employee from performing her essential
duties and other services for which he is employed by the Company under this
Agreement for a period of 90 or more continuous days or 90 or more
non-continuous days within a 120 day period, as verified and confirmed by
Written medical evidence reasonably satisfactory to the Board.

 

“Person” shall mean any individual, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization or entity.

 

“Proprietary Information” shall mean the Trade Secrets, the Confidential
Information and all physical embodiments thereof, as they may exist from time to
time.

 

“Term” shall have the meaning specified in Section 1.1(a).

 

“Trade Secrets” means information belonging to or licensed to the Company,
regardless of form, including, but not limited to, any technical or
non-technical data, formula, pattern, compilation, program, device, method,
technique, drawing, financial, marketing or other business plan, lists of actual
or potential customers or suppliers, or any other information similar to any of
the foregoing, which derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can derive economic value from its disclosure or use.

 

“Work Product” means all copyrights, patents, trade secrets, or other
intellectual property fights associated with any ideas, concepts, techniques,
inventions, processes, or works of authorship developed or created by the
Employee during the course of performing work for the Company or its clients and
relating to the Company’s business.

 

ARTICLE 2.

MISCELLANEOUS PROVISIONS

 

2. Further Assurances. Each of the parties hereto shall execute and cause to be
delivered to the other party hereto such instruments and other documents, and
shall take Such other actions, as Such other party may reasonably request for
the purpose of carrying out or evidencing any of the transactions contemplated
by this Agreement.

 

2.2 Notices. All notices hereunder shall be in writing and shall be sent by (a)
certified or registered mail, return receipt requested, (b) national prepaid
overnight delivery service, (c) facsimile transmission (following with hard
copies to be sent by prepaid overnight delivery Service) or (d) personal
delivery with receipt acknowledged in writing. All notices shall be addressed to
the parties hereto at their respective addresses as set forth below (except that
any party hereto may from time to time upon fifteen days’ written notice change
his address for that purpose), and shall be effective on the date when actually
received or refused by the party to whom the same is directed (except to the
extent sent by registered or certified mail, in which event such notice shall be
deemed given on the third day after mailing).

 

If to the Company:

 

theMaven Network, Inc., 5048 Roosevelt Way NE, Seattle, WA 98105

 

If to the Employee:

 



 

 

 

Mr. William C. Sornsin, Jr.

 

2.3 Headings. The underlined or boldfaced headings contained in this Agreement
are for convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement,

 

2.4 Counterparts. This Agreement may be executed in several counterparts, each
of which shall constitute an original and all of which, when taken together,
shall constitute one agreement.

 

2.5 Governing Law; Jurisdiction and Venue.

 

(a) This Agreement shall be construed in accordance with, and governed in all
respects by, the internal laws of the State of Washington (without giving effect
to principles of conflicts of laws), except to the extent preempted by federal
law.

 

(b) Any legal action or other legal proceeding relating to this Agreement or the
enforcement of any provision of this Agreement shall be brought or otherwise
commenced exclusively in any state or federal court located in King County,
Washington.

 

2.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their successors and assigns (if any). The
Employee shall not assign this Agreement or any of his rights or obligations
hereunder (by operation of law or otherwise) to any Person without the consent
of the Company.

 

2.7 Remedies Cumulative; Specific Performance. The rights and remedies of the
parties hereto shall be cumulative (and not alternative). The parties to this
Agreement agree that, in the event of any breach or threatened breach by any
party to this Agreement of any covenant, obligation or other provision set forth
in this Agreement for the benefit of any other party to this Agreement, such
other party shall be entitled (in addition to any other remedy that may be
available to it) to (a) a decree or order of specific performance or mandamus to
enforce the observance and performance of such covenant, obligation or other
provision, and (b) an injunction restraining such breach or threatened breach.
The parties to this Agreement further agree that in the event Employee prevails
on any material claim (in a final adjudication) in any legal proceeding brought
against the Company to enforce his rights under this Agreement, the Company will
reimburse Employee for the reasonable legal fees incurred by Employee in
connection with such proceeding.

 

2.8 Waiver. No failure on the part of any Person to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Person
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. No Person shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the Waiver of statutory claim, power, right, privilege or remedy is expressly
set forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

 



 

 

 

2.9 Code Section 409A Compliance. To the extent amounts or benefits that become
payable under this Agreement on account of the Employee's termination of
employment (other than by reason of the Employee's death) constitute a
distribution under a “nonqualified deferred compensation plan” within the
meaning of Code Section 409A ("Deferred Compensation”), the Employee's
termination of employment shall be deemed to occur on the date that the Employee
incurs a "separation from Service' with the Company within the meaning of
Treasury Regulation Section 1.409A-1(h). If at the time of the Employee's
separation from service, the Employee is a "specified employee' (within the
meaning of Code Section 409A and Treasury Regulation Section 1.409A-1(i)), the
payment of such Deferred Compensation shall commence on the first business day
of the seventh month following Employee's separation from Service and the
Company shall then pay the Employee, without interest, all such Deferred
Compensation that would have otherwise been paid under this Agreement during the
first six months following the Employee's separation from service had the
Employee not been a specified employee. Thereafter, the Company shall pay
Employee any remaining unpaid Deferred Compensation in accordance with this
Agreement as if there had not been a six-month delay imposed by this paragraph.
If any expense reimbursement by the Employee under this Agreement is determined
to be Deferred Compensation, then the reimbursement shall be made to the
Employee as soon as practicable after submission for the reimbursement, but no
later than December 31 of the year following the year during which such expense
was incurred. Any reimbursement amount provided in one year shall not affect the
amount eligible for reimbursement in another year and the right to such
reimbursement shall not be subject to liquidation or exchange for another
benefit. In addition, if any provision of this Agreement would subject the
Employee to any additional tax or interest under Code Section 409A, then the
Company shall reform such provision; provided that the Company shall (x)
maintain, to the maximum extent practicable, the original intent of the
applicable provision without subjecting the Employee to such additional tax or
interest and (y) not incur any additional compensation expense as a result of
such reformation.

 

2.10 Amendments. This Agreement may not be amended, modified, altered or
Supplemented other than by means of a written instrument duly executed and
delivered on behalf of all of the parties hereto.

 

2.1. Severability. In the event that any provision of this Agreement, or the
application of any such provision to any Person or set of circumstances, shall
be determined to be invalid, unlawful, Void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
law,

 

2.12 Parties in Interest. Except as provided herein, none of the provisions of
this Agreement are intended to provide any rights or remedies to any Person
other than the parties hereto and their respective successors and assigns (if
any).

 

2.13 Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto relating to the Subject matter hereof and Supersedes all prior
agreements, team sheets and understandings among of between the parties relating
to the Subject matter hereof.

 

The parties hereto have caused this Agreement to be executed and delivered as of
the date first set forth above.

 

  THE COMPANY:       theMaven Network, Inc.       By:                           
  Name:       Title:       Integrated Surgical Systems, Inc.       By:        
Name:       Title:       THE EMPLOYEE:               William C. Sornsin, Jr.

 





 

 